DETAILED ACTION
 1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s preliminary Amendment of Janauary 31.2020 is acknowlegded. It is noted that claims 1-12 are ameneded. 
 					Claim Objections
3. 	Claims 5-12 are objected to because of the following informalities:  
   	Claim 1, line 1, the preamble “a method for confirming the locking of a contact element…” of claim 1 is different from the preamble “an insertion tool” of claim 5.  
         However, claims 5-12 are depended on claim 1. Please change the preamble of claims 5-12 to be the same as the preamble of claim 1 or separate claims 5-12 to be the different independent claims or canceled these claims 5-12; because the preamble’s effect on claim scope, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" [see MPEP 2112.02]. Appropriate correction is required.
 					Claim Rejections - 35 USC § 102
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise . available to the public before the effective filing date of the claimed invention.
5.  	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anhalt et al [US3676912].
 	Claim 1, Anhalt et al disclose a method for confirming the locking of a contact element 162 of a wire 174 or of an electrical cable by a retention clip 158 in an electrical connector [figs. 11-13], wherein:
  	one end, distal, of an elongated section of an insertion tool 22 is inserted between the retention clip 158 and one end of the contact element 162, the insertion tool 22 comprising a first electrical contact 122, disposed at said distal end, and a second electrical contact 124; and
 	the first electrical contact 122 is placed in electric communication with the second electrical contact 124 via the retention clip 158 when the contact element 162 is locked in the retention clip, said first electrical contact 122 being electrically insulated from said second electrical contact (1415) before the insertion of the insertion tool into said retention clip 158.
 	Claim 2, Anhalt et al disclose the method according to claim 1, carried out during a method for mounting the contact element in the retention clip of the electrical connector, wherein
said contact element is inserted into said retention clip using the distal end of the elongated section of the insertion tool; and said contact element is moved forward in said clip using said insertion tool until the contact element is locked in the connector by the retention clip and the distal end of the insertion tool is disposed between the retention clip and the contact element.
 	Claim 3, Anhalt et al disclose the method according to claim 1, comprising a method for checking the insertion tool, wherein
the electrical insulation of the first electrical contact of the insertion tool and of the second electrical contact of the insertion tool is checked;  and  the electrical continuity at the first electrical contact  is confirmed.
Claim 4, Anhalt et al disclose the method according to claim 3, wherein the method for checking the insertion tool comprises a step in which an electrical circuit is closed via the first electrical contact of the insertion tool.
 	Claim 5 is rejected for the same reason of claim 1.
	Claim 6, Anhalt et al disclose the insertion tool for an electrical connector according to claim 5, wherein said first and second electrical contacts are capable of entering into electric communication with one another when the distal end is inserted into the connection port and the contact element of the wire is locked by the retention clip.
Claim 7, Anhalt et al disclose the insertion tool according to claim 5, wherein the first electrical contact is disposed in such a way as to come in contact with the retention clip during the insertion of the distal end.
Allowable Subject Matter
3.  	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. 	The following is a statement of reasons for the indication of allowable subject matter: Regarding to claims 8, none of prior art teach or suggests the insertion tool according to claim 5, having an electric system connecting the contacts to third contact of a source of electric energy to enter into electric communication with the first and a fourth electrical contacts, insulated from the third electrical contact and with the second electrical contact;  arranged as claimed.
 					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831